Citation Nr: 1014823	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral sensorineural hearing loss.

2.  Entitlement to a compensable disability rating for 
service-connected residuals, fibula injury, upper third left 
leg, contusion.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for neuropathy of the 
left arm, to include as due to exposure to herbicides.

7.  Entitlement to service connection for neuropathy of the 
right arm, to include as due to exposure to herbicides.

8.  Entitlement to service connection for an injury to the 
right upper extremity, to include residuals of a shrapnel 
wound.

9.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection of a right leg injury.

10.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 until 
October 1968.  The Veteran was awarded a Purple Heart for his 
service in Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Board hearing at the RO in June 
2007.  The Veterans Law Judge who conducted the June 2007 
Board hearing subsequently retired and the Veteran requested 
another Board hearing that was held before the undersigned 
Acting Veterans Law Judge at the RO in September 2009.  

As noted above, the issues on appeal arise from a March 2006 
rating decision.  The Veteran filed a Notice of Disagreement 
on August 25, 2006 and the RO issued a Statement of the Case 
on December 15, 2006.  The Veteran filed a Substantive Appeal 
on May 13, 2007.  The Substantive Appeal was not timely 
filed.  38 C.F.R. § 20.302(b)(1) (2009).  Nevertheless, this 
does not preclude the Board from taking jurisdiction of these 
issues.  In fact, the Board took jurisdiction of these issues 
in the October 2007 Decision and Remand when it remanded the 
issues to schedule a Board hearing at the RO.  Because VA has 
taken actions which would reasonably lead the Veteran to 
believe that the issues are in appellate status, the Board 
waives the requirement of a timely filed substantive appeal 
in the instant case.  Percy v. Shinseki, 23 Vet. App. 37 
(2009) (holding that VA waives objection to timeliness of 
substantive appeal by taking actions that lead the Veteran to 
believe that an appeal was perfected).

At the time of his September 2009 Board hearing, and again in 
January 2010, the Veteran submitted additional evidence that 
has not been considered by the Agency of Original 
Jurisdiction (AOJ).  In both instances, the Veteran's 
representative waived AOJ review of this additional evidence.  
Therefore, the Board finds that consideration of this 
additional evidence in the first instance results in no 
prejudice to the Veteran.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The issues of entitlement to service connection for tinnitus 
and entitlement to an earlier effective date for the award of 
service connection for bilateral hearing loss have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to a compensable disability rating 
for service-connected residuals, fibula injury, upper third 
left leg, contusion and entitlement to service connection for 
a back disability, vertigo, a skin disability, bilateral 
upper extremity neuropathy, injury to the right upper 
extremity, to include residuals of a shrapnel wound, and a 
right leg disability and whether new and material evidence 
has been received to reopen the service connection claim for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-
connected sensorineural bilateral hearing loss is productive 
of level II hearing acuity in the right ear and level I 
hearing acuity in the left ear.

2.  The December 1970 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  Evidence received since the December 1970 rating decision 
is new and raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for a right leg 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
disability rating for bilateral sensorineural hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 6100 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
right leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Generally, the notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that VA may 
cure timing defects in notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court (Supreme Court) held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
The Supreme Court held that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  Therefore, the Board must consider, 
on a case-by-case basis, whether any potential VCAA notice 
errors are prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim or 3) that the benefit could 
not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The Court has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores v. Peake, 22 Vet. App. 37 at 
43-44 (2008).  

However, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270, 
1281(Fed. Cir. 2009), the Federal Circuit vacated the holding 
in Vazquez-Flores, 22 Vet. App. 37 (2008) with respect to the 
required content of VCAA notice in increased ratings claims.  
Specifically, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  Similarly, "while a veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The claims at issue were filed in December 2004.  A VCAA 
notice letter was dispatched to the Veteran in January 2005, 
with subsequent notice letters dispatched during the course 
of the appeal in June 2005, September 2005, and November 
2007.  These letters address the issues on appeal and, 
collectively, satisfy the above-described mandates as well as 
the requirements that the Veteran be informed of how VA 
calculates degree of disability and assigns an effective date 
for the disability, as prescribed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although notice letters that were 
fully compliant with the current notice requirements were not 
furnished until after the claim was adjudicated in the first 
instance, the defect in the timing of the notice was cured by 
the RO's readjudication of the issue in contention in a July 
2009 statement of the case.  See Medrano v. Nicholson, 21 
Vet. App. 165, 169 (2007).  Additionally, neither the Veteran 
nor his representative has made any assertion that there has 
been any defect in the timing or content of the VCAA 
notification letters associated with the current appeal.

When a Veteran files a petition to reopen a finally decided 
claim, VA has a duty to provide the Veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, as the instant 
decision reopens the Veteran's right leg service connection 
claim, the Board finds that the full benefit sought has been 
granted, and no further discussion of VCAA's duty to notify 
and assist is necessary with respect to this issue.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that clinical records from VA and private healthcare 
providers that pertain to the Veteran's treatment for hearing 
loss have been obtained and associated with the claims file.  
Neither the Veteran nor his representative has indicated that 
there are any outstanding relevant medical records or other 
pertinent evidence that must be considered in this appeal.  
At his September 2009 Board hearing, the Veteran requested 
that VA review his most recent VA hearing test from 
approximately 10 weeks prior.  The record reflects that the 
June 2009 VA treatment record was associated with the claims 
file and the decision below considers such evidence in 
adjudication of the Veteran's hearing loss claim.  The 
Veteran was also afforded a VA audiological examination in 
November 2007.  The November 2007 VA examination report 
reflects that the Veteran's claims file was reviewed by the 
examiner who performed the examination and that all necessary 
testing was conducted.  Thus, the VA examination is adequate 
for rating purposes for the Veteran's hearing loss claim.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claims decided herein, and 
thus no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore proceed with the adjudication of this appeal.

Increased Ratings Claim

Hearing Loss

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2009).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  When a 
Veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his or her service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Since his claim was received in 2004, the current 
version of rating criteria for bilateral hearing loss, which 
became effective June 10, 1999, is for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999). 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85 
(2009).  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2009).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2009).

The record includes a June 2007 private audiogram, but this 
audiogram is insufficient for ratings purposes.  38 C.F.R. 
§ 4.85(a) dictates that "an examination for hearing 
impairment for VA purposes must ....include a controlled speech 
discrimination test (Maryland CNC)."  The June 2007 
audiogram does not include a Maryland CNC speech 
discrimination test.  As such, the audiogram results cannot 
be used to rate the Veteran's level of hearing impairment for 
VA purposes.  Nevertheless, the report notes that the Veteran 
subjectively complains of difficulty hearing and 
communicating during one to one conversations with clients, 
working with groups, and on the telephone.

The record includes a November 2007 VA audiogram report which 
reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
50
65
65
LEFT
N/A
40
45
55
65

The average puretone threshold was 56.25 in the right ear and 
51.25 in the left ear. Speech audiometry, based on the 
Maryland CNC speech discrimination test, revealed speech 
recognition ability of 88 percent in the right ear and of 96 
percent in the left ear.

At the September 2009 Board hearing, the Veteran requested 
that the Board consider his most recent hearing test, which 
he said he got from VA approximately 10 weeks prior.  The 
only corresponding medical evidence in the Veteran's file is 
a June 2009 VA audiology consultation note.  This note shows 
that the Veteran reported gradual onset of hearing loss for 
the last 41 years, worse in the right ear, with the greatest 
difficulty being understanding speech.  No pure tone 
thresholds in decibels were recorded, but the examiner 
concluded that the Veteran had binaural mild to moderately 
severe sensorineural hearing loss.  Speech recognition was 
described as good.  The examiner stated that no significant 
changes were noted from the previous VA audiological 
evaluation from November 2007.  The examiner stated that the 
Veteran's responses to the Hearing Handicap Inventory 
indicated that the Veteran perceived his hearing loss to be a 
severe handicap on his lifestyle.

The Board does not find that either of the Veteran's ears 
presents an exceptional pattern of hearing loss.  Therefore, 
Table VI should be used for rating the Veteran's bilateral 
hearing loss.  The competent evidence of record shows level 
II hearing in the right ear and level I hearing in the left 
ear.  Entering the category designations for each ear into 
Table VII results in a 0 percent disability rating under 
Diagnostic Code 6100.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

The Veteran contends that his hearing loss interferes with 
his employment as he has difficulty hearing when working one 
on one with clients, or in groups, or when he is on the 
telephone.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court of Appeals for Veterans Claims held that a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  The Court noted that unlike 
the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether an extraschedular rating is warranted.

Under Thun v. Peake, 22 Vet App 111 (2008), decided after 
Martinak, there is a three-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate, the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The Board 
has been unable to identify an exceptional or unusual 
disability picture, and neither has the Veteran nor his 
representative.  The record does not show that the Veteran 
has required frequent hospitalizations for his bilateral 
hearing loss.  Additionally, there is no evidence of marked 
interference with employment due to the disability.  Although 
the Veteran contends that his hearing loss makes it more 
difficult to communicate in his job as a photographer and 
believes that his hearing loss is a severe handicap on his 
lifestyle, there is no evidence that he has missed any work 
or been unable to perform specific work duties because of his 
bilateral hearing loss.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The evidence shows 
that the Veteran had difficulty hearing and communicating 
during one to one conversations with clients, working with 
groups, on the telephone, and when there is background noise.  
The Board finds that the functional effects caused by his 
hearing disability, which undoubtedly exist, do not 
constitute an exceptional or unusual disability picture which 
warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore finds that referral of this 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

New and Material Evidence Claim

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, such as this 
claim to reopen, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In any issue material to the determination of a matter, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§  5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Leg Claim

In a December 1970 rating decision, the RO found that the 
Veteran did not have a current right leg disability and 
denied the Veteran's claim of entitlement to service 
connection for a right leg disability.  The Veteran did not 
file a notice of disagreement with this decision; therefore, 
this decision is final.  38 U.S.C.A. § 7105(c) (2009).  

In December 2004, a written communication from the Veteran 
was accepted as a request to reopen his claim of entitlement 
to VA benefits for a right leg disability.  In a March 2006 
rating decision, the RO denied the Veteran's claim to reopen 
his service connection claim for a right leg disability 
because it found that the Veteran had not submitted new and 
material evidence.

At the time of the December 1970 rating decision, the 
relevant evidence of record included the Veteran's service 
treatment records (STRs) and an August 1970 VA examination.  
At the August 1970 VA examination, the Veteran noted left leg 
pain since service, but did not report any right leg 
complaints.  Additionally, the August 1970 VA examiner did 
not diagnose a right leg disability.

Evidence received after the December 1970 rating decision 
includes VA treatment records showing complaints of right leg 
pain and numbness.  The Board finds this evidence to be both 
new and material, as the record in December 1970 did not 
include evidence of complaints of a current right leg 
disability.  Accordingly, the claim of entitlement to service 
connection for a right leg disability has been reopened.  The 
issue of entitlement to service connection for a right leg 
disability is addressed in the remand portion of this 
decision.

ORDER

Entitlement to an initial increased rating for service-
connected bilateral sensorineural hearing loss is denied.

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
right leg disability.  To this extent, the appeal is granted.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2009).  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d) (2009).

Because the Veteran is the recipient of a Purple Heart, he is 
presumed to have combat service; thus, the provisions of 
38 U.S.C.A. § 1154(b) are applicable, and his account of what 
occurred during combat service is presumed credible.  See 38 
U.S.C.A § 1154(b) (providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary).  See 38 C.F.R. 
§ 3.304(d) (2009).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids the Veteran 
by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
generally establish his claim by competent evidence tending 
to show a current disability and a nexus between that 
disability and those combat service events.  See Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996). 

Worker's Compensation Records and Examination needed for Back 
Claim

At his September 2009 Board hearing, the Veteran testified 
that he injured his back in service on April 14, 1968 when a 
truck flipped during what the Veteran described was an 
ambush.  The Veteran's STRs document the truck accident and 
indicate that it was during a combat situation.  The Board 
finds, therefore, that the provisions of 38 U.S.C.A. 
§ 1154(b) apply in the instant case to establish the 
Veteran's in-service back injury, even though the April 1968 
STRs do not document any injury to the back.  Additionally, 
the Veteran's STRs document that in November 1967, the 
Veteran reported "tightness" in his low back.  

Based on this evidence, the Board finds that an in-service 
back event has been established.  The Veteran testified at 
his September 2009 Board hearing that he has experienced back 
pain since active duty service.  Post-service medical records 
show treatment for back complaints from 1990 to present time.  
The salient inquiry is the etiology of the current back 
disability.  

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service, but 
(4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009). 

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
Court of Appeals for Veterans Claims (Court) clarified that 
the third prong of this criteria, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  

The Board finds the veteran's credible statements of back 
pain since service to be competent evidence showing possible 
continuity of symptomatology between his in-service back 
event and his current back disability.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (Lay 
evidence is acceptable to prove symptomatology over a period 
of time when such symptomatology is within the purview of, or 
may be readily recognized by lay persons.)  The Board finds 
that this credible, competent lay evidence satisfies the low 
threshold standard articulated in McLendon.  Therefore, the 
Board finds that a remand is necessary to obtain a VA 
examination and opinion to address the etiology of the 
Veteran's current lumbar spine disability.

Additionally, the record shows that the Veteran filed a 
Worker's Compensation claim for a back injury incurred while 
working as a waiter/server at the Kenwood Country Club in May 
1982.  The Veteran has submitted some documentation related 
to his Worker's Compensation claim, but the records appear to 
be incomplete because the injury occurred in 1982 and the 
earliest records of post-service back treatment submitted by 
the Veteran are from January 1990.  As these records are 
relevant to establishing the etiology of the Veteran's 
current spine disability, the Board finds that a remand is 
necessary for VA to attempt to obtain these records.

VA Examination Needed to Address Etiology of Vertigo

The Veteran's STRs show two instances of complaints of 
vertigo/dizziness.  One in September 1968, following being 
hit in the head with a tent pole, and one in April 1968, 
following the injury where the Veteran fell off of a truck.  
The Veteran testified at his September 2009 Board hearing 
that he currently experiences episodes of vertigo/dizziness 
and that he has experienced these episodes since active duty 
service.  

The Board finds that the Veteran is competent to state that 
he experiences vertigo/dizziness.  Jandreau, 492 F.3d 1372.  
The Board also finds the Veteran's contentions regarding 
experiencing vertigo/dizziness since service to be credible.  
Moreover, some current VA treatment records suggest the 
Veteran's current symptoms of vertigo may be attributed to 
the Veteran's in-service head injury in September 1968.  

Therefore, the Board finds that the evidence establishes both 
in-service and current symptomatology as well as some 
indication of either continuity of symptomatology or a nexus 
between the two.  Based on this, the Board finds that the low 
threshold articulated in McLendon has been met and a remand 
is necessary to obtain a VA examination and opinion to 
address the etiology of the Veteran's current vertigo.  
McLendon, 20 Vet. App. 79.  Moreover, because vertigo is 
simply a symptom and not an actual disability, the examiner 
will need to diagnose the underlying disability causing the 
symptom of vertigo in order for service connection to be 
established.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (explaining that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

VA Examination Needed to Address Etiology of Current 
Dermatological Symptoms

The Veteran's STRs show complaints and diagnoses of a cyst 
(December 1967) and a right shoulder rash (June 1964), 
although the Veteran's skin was evaluated as clinically 
normal upon discharge in October 1968.  Thus, the Board finds 
that there is evidence of in-service skin complaints and 
diagnoses.

At his September 2009 Board hearing, the Veteran testified 
that he has sporadically experienced itchy rashes on various 
parts of his body since discharge from active duty service.  
The Board finds the Veteran's contentions credible and finds 
that the Veteran is competent to testify as to experiencing 
skin rashes.  Jandreau, 492 F.3d 1372.  Thus, the Board finds 
that there is competent and credible evidence suggesting 
continuity of dermatological symptomatology.

Current medical records show a myriad of skin complaints and 
diagnoses, to include skin tags (noted in June 2005 VA 
treatment records), fibrous papules (noted in June 2005, 
November 2002, and May 2006 VA treatment records), poison ivy 
(noted in a 1999 private medical record), cysts (noted in 
January 2002 and April 2007 VA treatment records), skin warts 
(noted in a June 2001 VA treatment record), and diagnoses of 
seborrhic dermatitis, verruca vulgaris, fibrous papule and 
acne rosacea (noted in a November 2002 VA treatment record).  
Therefore, there is evidence of a current skin disability, 
although VA treatment records from November 2009 show that 
there was no evidence of a skin rash on physical examination.

The Board finds that this evidence establishes an in-service 
event, a possible current disability, and a possible link 
between the two.  As a result, the Board finds that a VA 
examination to address the etiology of the Veteran's current 
skin complaints is warranted.  McLendon, 20 Vet. App. 79.

VA Examination Needed to Address etiology of Bilateral Upper 
Extremity Neuropathy Complaints

At the September 2009 Board hearing, the Veteran complained 
of bilateral upper extremity numbness and tingling.  He said 
that his arms felt like they were "sleeping" and that he 
had experienced these symptoms on and off since April 1968.  
He noted that his first symptoms occurred after the April 
1968 truck accident described above.  

As noted earlier, the evidence shows that the April 1968 
truck accident occurred in a combat situation.  Therefore, 
although these complaints were not recorded in the Veteran's 
STRs documenting the accident, under the provisions of 
38 U.S.C.A. § 1154(b), the Board finds that the Veteran 
experienced bilateral upper extremity numbness and tingling 
in service.  The Board finds the Veteran's testimony to be 
credible and finds that the Veteran is competent to testify 
that he has experienced numbness and tingling in his upper 
extremities since April 1968.  Jandreau, 492 F.3d 1372.  The 
Board finds, therefore, that the low threshold articulated in 
McLendon has been met, and that a VA examination to determine 
the etiology of the Veteran's current bilateral upper 
extremity numbness and tingling complaints is necessary.  
Because numbness and tingling are only symptoms of an 
underlying disability, the Board notes that the VA examiner 
will need to identify the underlying disability causing the 
symptoms of tingling and numbness in order for service 
connection to be established.  See Sanchez-Benitez, 13 Vet. 
App. 282.

VA Examination Needed to Determine if Veteran has Current 
Right Shoulder Injury Residuals

At the September 2009 Board hearing, the Veteran stated that 
he injured his right arm/shoulder in the documented April 
1968 combat incident involving a truck accident.  The Veteran 
stated that he currently had a scar on his right shoulder 
related to the injuries incurred in this incident.  The 
Veteran's STRs are unclear on whether the Veteran injured his 
left or right upper extremity in the April 1968 accident as 
one record indicates it was the left arm that was injured and 
another record indicates that it was the right arm.  However, 
as the incident occurred during a combat situation, the Board 
finds under the provisions of 38 U.S.C.A. § 1154(b) that the 
Veteran has established an in-service right upper extremity 
injury.  The Board finds that the Veteran is credible and 
competent to testify that he has had a right shoulder scar 
since the April 1968 injury.  Jandreau, 492 F.3d 1372.  The 
Board finds, therefore, that the low threshold articulated in 
McLendon has been met, and that a VA examination is necessary 
to determine if the Veteran has a right shoulder scar, or any 
other right arm residuals, related to his active duty 
service.  

VA Examination Needed to Determine Current Residuals of Left 
Leg Injury

The Veteran's service-connected disability is described as 
"residual fibula injury upper third left leg from 
contusion."  Service connection for this disability was 
awarded in a March 1971 rating decision, based on August 1970 
x-ray images of the left leg showing periosteal proliferation 
which was thought to be due to old trauma, although no 
fracture was identified.  The March 1971 rating decision 
appears to have rated the Veteran's left leg under a 
Diagnostic Code used to rate service-connected scars.  
However, the medical evidence of record shows that the 
Veteran entered active duty service in August 1966 with a one 
inch scar on the left posterior proximal lower leg.  The 
August 1970 VA examination only noted a scar on the Veteran's 
right leg.  Thus, at the time of the March 1971 rating 
decision, the medical evidence did not show a residual scar 
from the left leg contusion.

At the March 2006 VA examination, the Veteran denied having a 
lower left leg scar that was related to his military service.  
He insisted that he had a scar on his right leg that was 
related to military service, but the examiner noted that no 
such scar was found on visual inspection.  The March 2006 VA 
examination report notes that the Veteran had a left leg scar 
on the upper posterior that was consistent with the scar 
described on his entrance examination dated in August 1966.  
The same examination report reflects that the Veteran had 
another scar on the left leg on the upper anterior lower leg, 
but the Veteran stated that this scar was due to a motorcycle 
accident subsequent to active duty service.

At his September 2009 Board hearing, the Veteran testified 
that he experienced numbness and tingling in his left leg 
since his April 1968 combat injury.  

The Board finds that the current medical evidence is 
insufficient to properly rate the severity of the Veteran's 
service-connected left leg disability because the record is 
unclear as to the extent of the current residuals.  As noted 
above, the disability is currently rated under one of the 
Diagnostic Codes for rating scars, but the only scars noted 
on the Veteran's left leg either existed at the time of 
service or are, by the Veteran's own admission, due to 
nonservice-connected trauma.  Additionally, the Veteran 
testified as to left leg numbness and tingling, 
symptomatology which has not been addressed by the most 
recent VA examination in March 2006.  Without addressing 
whether or not such complaints are etiologically related to 
the Veteran's service-connected disability, the examination 
report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (noting that a medical opinion is adequate if 
it describes the disability in sufficient detail so that the 
Board's evaluation is a fully informed one).  Therefore, a 
new VA examination is required to address this issue.

Kent Deficiency in VCAA Notice

With respect to the issue of whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for hypertension, the 
record reflects that in January 2005, June 2005, September 
2005, and November 2007 letters, the RO attempted to provide 
notice as to the new and material evidence issue on appeal as 
required by 38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2009).  However, none of these letters fully 
complied with the VCAA notice requirements mandated by the 
Court for claimants seeking to reopen a previously denied 
claim in Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought.  
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The record does 
not reflect that the Veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen the claim for service connection for hypertension.

Specifically, the January 2005 VCAA letter does not explain 
the basis of the previous denial of entitlement to service 
connection for hypertension and the remaining letters do not 
even address the new and material evidence standard with 
respect to the hypertension issue.  The Board finds, 
therefore, that remand is required to clearly explain to the 
Veteran the basis of the prior denial and the need for the 
Veteran to submit new evidence that relates to this fact.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2009) and the Court's decision 
in Kent, as above.  Apart from any other 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) 
(2009), the AOJ should advise the Veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefits sought.  
In doing so, the AOJ should advise the 
Veteran of the element or elements 
required to establish service connection 
that were found to be insufficient in the 
previous denial of entitlement to service 
connection for hypertension.

2.  After obtaining any needed additional 
information from the Veteran that is 
required for purposes of identifying the 
location of the application, the AOJ 
should obtain any available records 
regarding the Veteran's application for 
Workman's Compensation benefits, 
including any administrative decisions 
(favorable or unfavorable) and the 
medical records upon which the decisions 
were based.  The AOJ must make reasonable 
efforts to obtain these records, to 
include an initial request and at least 
one follow up request.  38 C.F.R. 
§ 3.159(c)(1) (2009).  

3.  Arrange for the Veteran to undergo a 
VA examination by a physician to 
determine the etiology of his current 
spine disability.  The Veteran's claims 
file must be made available to and 
reviewed by the physician and the 
examination report must reflect that the 
physician reviewed the Veteran's claim 
file.  After reviewing the claims file, 
examining the Veteran, and conducting any 
necessary testing, the physician should 
opine as to whether it is at least as 
likely as not (a probability of 50% or 
higher) that the Veteran's current lumbar 
spine disability is related to his active 
duty service period.  For purposes of 
this examination, the physician should 
presume that the Veteran injured his back 
during the April 1968 accident in 
service.  The physician must provide a 
rationale for all opinions expressed.  If 
the physician cannot respond to the 
questions asked without resorting to mere 
speculation, he or she must so state and 
must explain why he or she cannot provide 
the opinion without resorting to mere 
speculation.

4.  Arrange for the Veteran to undergo a 
VA examination by a physician to 
determine the etiology of his current 
complaints of dizziness or vertigo.  The 
Veteran's claims file must be made 
available to and reviewed by the 
physician and the examination report must 
reflect that the physician reviewed the 
Veteran's claim file.  After reviewing 
the claims file, examining the Veteran, 
and conducting any necessary testing, the 
physician should diagnose the underlying 
disability, if any, that causes the 
Veteran's complaints of 
vertigo/dizziness.  If an underlying 
disability is diagnosed, the physician 
should opine as to whether the disability 
is at least as likely as not (a 
probability of 50% or higher) related to 
the Veteran's active duty service period, 
including the complaints of 
vertigo/dizziness noted in service.  The 
physician must provide a rationale for 
all opinions expressed.  If the physician 
cannot respond to the questions asked 
without resorting to mere speculation, he 
or she must so state and must explain why 
he or she cannot provide the opinion 
without resorting to mere speculation.

5.  Arrange for the Veteran to undergo a 
VA examination by a physician to 
determine the etiology of his skin 
disabilities.  The Veteran's claims file 
must be made available to and reviewed by 
the physician and the examination report 
must reflect that the physician reviewed 
the Veteran's claim file.  The physician 
should pay particular attention to the 
current skin complaints, including skin 
tags, cysts, papules, etc., noted in the 
Veteran's VA treatment records and the 
skin complaints noted in the Veteran's 
STRs.  After reviewing the claims file, 
examining the Veteran, and conducting any 
necessary testing, the physician should 
opine as to whether it is at least as 
likely as not (a probability of 50% or 
higher) that any of the Veteran's current 
dermatologic disabilities are related to 
his active duty service period.  The 
physician must provide an etiological 
opinion for each dermatologic disability 
diagnosed on examination.  The physician 
must provide a rationale for all opinions 
expressed.  If the physician cannot 
respond to the questions asked without 
resorting to mere speculation, he or she 
must so state and must explain why he or 
she cannot provide the opinion without 
resorting to mere speculation.

6.  Arrange for the Veteran to undergo a 
VA examination by a physician to 
determine the etiology of his current 
complaints of upper extremity numbness 
and tingling.  The Veteran's claims file 
must be made available to and reviewed by 
the physician and the examination report 
must reflect that the physician reviewed 
the Veteran's claim file.  After 
reviewing the claims file, examining the 
Veteran, and conducting any necessary 
testing, the physician should diagnose 
the underlying disability, if any, 
causing the Veteran's current complaints 
of numbness and tingling of the upper 
extremities.  If an underlying disability 
is diagnosed, the physician should opine 
as to whether it is at least as likely as 
not (a probability of 50% or higher) that 
the Veteran's current disability is 
related to his active duty service 
period.  For purposes of this 
examination, the physician should presume 
that the Veteran experienced numbness and 
tingling of the upper extremities after 
the April 1968 accident in service.  The 
physician must provide a rationale for 
all opinions expressed.  If the physician 
cannot respond to the questions asked 
without resorting to mere speculation, he 
or she must so state and must explain why 
he or she cannot provide the opinion 
without resorting to mere speculation

7.  Arrange for the Veteran to undergo a 
VA examination by a physician to 
determine the etiology of his current 
right upper extremity complaints 
(excluding numbness and tingling).  The 
Veteran's claims file must be made 
available to and reviewed by the 
physician and the examination report must 
reflect that the physician reviewed the 
Veteran's claim file.  After reviewing 
the claims file, examining the Veteran, 
and conducting any necessary testing, the 
physician should determine if the Veteran 
has any disability of the right upper 
extremity (excluding a disability causing 
numbness and tingling), to include a 
scar.  For any disability diagnosed, to 
include a scar, the physician should 
opine as to whether it is at least as 
likely as not (a probability of 50% or 
higher) that the Veteran's current right 
upper extremity disability is related to 
his active duty service period.  For 
purposes of this examination, the 
physician should presume that the Veteran 
injured his right upper extremity during 
the April 1968 accident in service.  The 
physician must provide a rationale for 
all opinions expressed.  If the physician 
cannot respond to the questions asked 
without resorting to mere speculation, he 
or she must so state and must explain why 
he or she cannot provide the opinion 
without resorting to mere speculation.

8.  Arrange for the Veteran to undergo a 
VA examination by a physician to 
determine the extent and severity of his 
service-connected residual fibula injury 
upper third left leg from contusion.  The 
Veteran's claims file must be made 
available to and reviewed by the 
physician and the examination report must 
reflect that the physician reviewed the 
Veteran's claim file.  The physician 
should carefully note the Veteran's pre-
existing left leg scar documented on his 
August 1966 entrance examination and the 
April 1968 STRs showing injuries to his 
upper and lower extremities, as well as 
the March 2006 VA examination report.  
After reviewing the claims file, 
examining the Veteran, and conducting any 
necessary testing, the physician should 
determine the current extent and severity 
of the residuals of the left leg injury, 
to include addressing whether or not the 
Veteran's current complaints of left leg 
numbness and tingling are etiologically 
related to his service-connected residual 
fibula injury upper third left leg from 
contusion.  The physician must provide a 
rationale for all opinions expressed.  If 
the physician cannot respond to the 
questions asked without resorting to mere 
speculation, he or she must so state and 
must explain why he or she cannot provide 
the opinion without resorting to mere 
speculation.

9.  After completion of the above, and 
any additional development of the 
evidence that the AOJ may deem necessary, 
the AOJ should review the record and 
readjudicate the claims.  If any benefit 
sought remains denied, the Veteran should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


